Citation Nr: 0125696	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether termination of Dependency and Indemnity 
Compensation (DIC) was proper. 

2.  Entitlement to service connection for the cause of the 
veteran's death. 

3.  Entitlement to Chapter 35 Dependents' Educational 
Assistance. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran retired from service in March 1984, after having 
served on active duty for a period in excess of 10 years.  He 
died in 1996.  The appellant is his surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The Board remanded the claims in September 
2000.  The claims return to the Board following remand.

The appellant requested a hearing before the Board.  That 
hearing was held before the undersigned Member of the Board 
at the RO in March 2000. 


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law, effective in November 2000, eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In this case, the certificate of death reflects that the 
immediate cause of death was amyotrophic lateral sclerosis, 
advanced.  When the appellant was notified that DIC had been 
granted in error, based on an erroneous determination that 
the veteran had been awarded service connection for the 
disorder that caused his death, the appellant argued that 
service connection for that disorder was warranted.  The 
appellant has testified to her belief that the veteran had 
symptoms of neurologic problems in service and that these 
symptoms were similar to the symptoms he had when the 
neurologic disorder that caused his death was finally 
diagnosed.  The appellant has also testified to her belief 
that the veteran's neurologic disorder may have been related 
to hazardous or toxic materials or chemicals the veteran's 
duties as a mechanic required him to handle or to exposure to 
ionizing radiation.

The Board is of the opinion that, given the enactment of the 
VCAA during the pendency of this appeal, and after the 
directions in the Board's September 1990 remand were 
formulated, the appellant is entitled to medical review of 
the evidence, after all available evidence has been obtained.  
Under the VCAA, an examination or opinion is necessary to 
make a decision on a claim if the evidence of record, 
including statements of the claimant, (i) contains competent 
evidence of current disability or persistent or recurring 
symptoms of disability; and (ii) indicates that disability or 
symptoms may be associated with active service; but (iii) 
does not contain sufficient medical evidence for a decision 
on the claim. 38 U.S.C. § 5103A (West Supp. 2001).  It is not 
unambiguously clear that a VA medical opinion is unnecessary 
in deciding this appeal.

The appellant should be offered the opportunity to identify 
any clinical or other records which might establish that the 
veteran had neurologic symptoms in service or proximate to 
service, including post-service clinical examinations for 
employment purposes, statements of co-workers in service or 
following service, clinical records establishing complaints 
prior to 1994, or the like.  

The Board notes that the appellant has also alleged that the 
veteran was exposed to chemicals and other hazardous 
materials in service.  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) should be contacted and 
asked to search for records pertaining to the duties and 
operations of the veteran's unit(s) for the period of the 
veteran's service, and should be asked to determine what 
potentially hazardous materials an individual with the 
veteran's military occupational specialty (MOS) in his unit 
would have been expected to handle.

Then, after any other further development necessary has been 
conducted, medical review of the evidence should be 
conducted, by a specialist in neurologic diseases, and an 
opinion offered as to the likelihood that the veteran 
manifested or incurred amyotrophic lateral sclerosis in 
service, or as a result of any incident of service, including 
any verified exposures to chemicals or other hazardous 
materials.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED to the RO 
for the following action:

1.  The RO should attempt to obtain any 
clinical records identified by the 
appellant, including any private clinical 
records during or proximate to the 
veteran's service, clinical records 
related to employment, education, or 
insurance examinations, and more complete 
records of the veteran's treatment for 
amyotrophic lateral sclerosis, including 
additional records of the veteran's 
outpatient care and inpatient 
hospitalizations, including history and 
physical examination reports.  The RO 
should attempt to obtain all identified 
records, after the appellant signs and 
returns any necessary forms authorizing 
the release to VA of any identified 
private records.  If any identified 
records cannot be obtained or are 
unavailable, it should be so stated for 
the record, and the RO should inform the 
appellant and her representative of all 
results of requests for records.
  
2.  The appellant should be advised of 
alternative records she may submit to 
establish that the veteran handled 
hazardous materials or specific chemicals 
in service, and/or to establish that the 
veteran manifested a neurologic disorder 
in service and chronically thereafter, 
such as, but not limited to insurance 
reports, pharmacy records, photographs, 
statements of fellow servicemembers or 
individuals with the veteran's MOS, or 
any other evidence as to materials 
handled or as to the veteran's symptoms 
during and after service prior to 1994. 

3.  The RO should send copies of the 
veteran's DD 214 and his personnel file, 
together with a brief summary of the 
appellant's contentions as to handling of 
hazardous material and/or toxic 
chemicals, as noted above, to the 
USASCRUR, in order to confirm what 
materials/chemicals an individual with 
the veteran's MOS would have handled, as 
well as what materials/chemicals the 
veteran was actually exposed to, in light 
of his duties and unit assignments.

4.  After the above development has been 
conducted, the veteran's claims file, 
including with the expanded evidence from 
the above development, should be reviewed 
by a neurology specialist to obtain a 
medical opinion as to whether, following 
review of the historical evidence, 
including service medical records and 
post-service clinical records, 
contentions of the appellant, and medical 
principles, it is at least as likely as 
not that the veteran manifested 
amyotrophic lateral sclerosis in service 
or incurred amyotrophic lateral sclerosis 
diagnosed after service as a result of 
some incident of service, such as 
exposure to the materials which the 
veteran handled and/or exposure to 
ionizing radiation in service.  The 
reviewer should provide a rationale for 
the opinion(s) expressed.

5.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death, followed by adjudication of the 
rest of the pending claims.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


